NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 05a0534n.06
                             Filed: June 22, 2005

                                           No. 03-2507

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


TIMOTHY WILLIAMS,                                )
                                                 )
       Plaintiff-Appellant,                      )
                                                 )
v.                                               )
                                                 )   ON APPEAL FROM THE UNITED
WILLIAM OVERTON, DAVID JAMROG,                   )   STATES DISTRICT COURT FOR THE
MARY JO PASS, PAUL KLEE, CHAD                    )   EASTERN DISTRICT OF MICHIGAN
M A R K W E L L ,  G E O R G E                   )
PRAMSTALLER, and BONNIE                          )
PETERSON,                                        )
                                                 )
       Defendants-Appellees.



Before: GIBBONS and SUTTON, Circuit Judges, and EDGAR, District Judge.*

       JULIA SMITH GIBBONS, Circuit Judge. Plaintiff-Appellant Timothy Williams, an

inmate in a Michigan Department of Corrections (MDOC) facility, filed a pro se § 1983 action

against several employees of the MDOC. The district court dismissed Williams’ case without

prejudice based on a finding that Williams had failed to exhaust all of his administrative remedies

as required by 42 U.S.C. § 1997e(a). Williams appeals that determination.

       For the following reasons, we affirm the judgment of the district court.




       *
         The Honorable Robert Allan Edgar, Chief United States District Judge for the Eastern
District of Tennessee, sitting by designation.
No. 03-2507
Williams v. Overton, et al.



                                                I.

       Williams is an inmate in the custody of the MDOC. Appellant has had “noninvoluting

cavernous hemangiomas” in his right arm since birth. This condition creates the growth of tumors

and results in disfigurement of his arm.

       Denial of Surgery Claim

       In March 2001, Williams submitted to surgery performed by Khawaja H. Ikram, D.O., to

remove a hemangioma, primarily to relieve the pain accompanying his condition. Williams went

to K. Nimr Ikram, D.O. in August 2001 and January 2002 for consultations. At both consultations,

further surgery to remove hemangiomas and to straighten his wrist was discussed. On Dr. Ikram’s

referral, Williams went to see Raymond C. Noellert, M.D. in March 2002. Dr. Noellert concluded

that surgery would be “a fairly extensive undertaking” and even in the best case scenario, he “would

not expect much in the way of digital flexion over strength, with the hand largely functioning as a

passive assist.” Dr. Noellert discussed this opinion with Williams, and authorized the treatment

because Williams “simply cannot stand the hand the way it is.”

       The Correctional Medical Services (“CMS”) denied authorization of the surgery, stating that

“functional return of hand is not a known result. Surgery would be cosmetic and dangerous.” On

March 26, 2002, this result was appealed on the grounds that the “request is for pain relief not to

regain function.” The request was again denied, due to the “hazards” of the surgery and the

“probable futility of it.” The result was again appealed on April 8, 2002 and the CMS decided to

present the case at an upcoming medical meeting.

                                               -2-
No. 03-2507
Williams v. Overton, et al.

        Williams completed a Prisoner/Parolee Grievance Form on June 17, 2002, complaining that

he had requested medical follow-up care and had not been treated. Williams failed to specifically

name any of the appellees in the Grievance. The Medical Services Advisory Committee upheld the

non-approval. Williams appealed this decision through Steps II and III of the grievance process, but

both appeals were denied.

        Single-Occupancy Cell Accommodation Claim

        On August 13, 2002, Williams requested, among other accommodations, placement in a

“handicapped accessible single cell” to accommodate his condition. On August 22, 2002, he filed

a Prisoner/Parolee Grievance Form against Warden Jamrog requesting the same accommodation.

This request was denied. Williams appealed the denial of placement in a single cell through Steps

II and III of the grievance process, but his appeals were denied because he was not eligible under

prison regulations for placement in a single occupancy cell. Apparently, at some point Williams was

placed in a single occupancy cell, but was later removed from the cell because Williams failed to

provide medical documentation or other evidence that he qualified for single cell occupancy. After

his removal, Williams filed a Grievance Form against Deputy Warden of Housing Klee and

Supervisor Peterson. Williams unsuccessfully appealed the denial of these grievances through Steps

II and III of the process.

        District Court Opinion

        Williams filed a pro se § 1983 action against various members of the MDOC–Appellees

Jamrog, Klee, Markwell, Pass, Peterson and Overton–claiming that (1) he was denied the surgical

procedure to remove the tumors in his hand, and (2) he was improperly denied placement in a single

                                               -3-
No. 03-2507
Williams v. Overton, et al.

occupancy cell.    Williams claimed a violation of the Americans with Disabilities Act, the

Rehabilitation Act, and the Eighth and Fourteenth Amendments, seeking injunctive and monetary

relief. In lieu of filing an answer, defendants-appellees Jamrog, Markwell, Pass, Klee, Peterson and

Overton filed a motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b) and a motion

for summary judgment pursuant to Federal Rule of Civil Procedure 56(b). United States Magistrate

Judge Virginia M. Morgan reviewed the case and issued a Report and Recommendation which

recommended that the defendants’ motions be granted. The magistrate judge reached the following

conclusions: (1) the motion to dismiss should be granted because Williams failed to name any of the

defendants specifically in his grievances filed regarding his medical claim, and thus had failed to

exhaust his administrative remedies; (2) defendants were entitled to summary judgment due to the

fact that Williams failed to present evidence to support his claim with regard to the medical

procedure; (3) the defendants were entitled to qualified immunity on Williams’ medical claim; (4)

defendants should be granted summary judgment on Williams’ accommodation claim due to the

“total exhaustion” rule based on Williams’ failure to exhaust his medical claim; (5) Williams failed

to survive the summary judgment standard with respect to his accommodation claim pursuant to the

ADA, the Rehabilitation Act, the Eighth or the Fourteenth Amendments; and (6) defendants were

entitled to qualified immunity on Williams’ accommodation claim.

       The district court reviewed the Magistrate Judge’s Report and Recommendation and

dismissed the complaint for failure to exhaust administrative remedies pursuant to 42 U.S.C. §

1997e(a). The district court explicitly failed to address the remainder of the Magistrate Judge’s

analysis. Williams filed a timely appeal from the district court’s order.

                                               -4-
No. 03-2507
Williams v. Overton, et al.

                                                        II.

       This court reviews de novo a district court’s dismissal for failure to exhaust administrative

remedies. Curry v. Scott, 249 F.3d 493, 503 (6th Cir. 2001); White v. McGinnis, 131 F.3d 593, 595

(6th Cir. 1997).

       The district court held that Williams had failed to exhaust his administrative remedies

because although he had filed a grievance and pursued the appropriate appeals with regard to the

denial of his request for surgery, he failed to identify any of the defendants personally, and thus had

failed to exhaust his claim with respect to those individuals as required by Curry, 249 F.3d at 504-

05. Applying the total exhaustion rule, the district court dismissed Williams’ complaint in its

entirety, despite the fact that he appears to have exhausted his administrative remedies with respect

to the single-occupancy cell accommodation claim.

       The Prison Litigation Reform Act requires prisoners who wish to file a civil rights action

regarding the conditions of their confinement to exhaust all available administrative remedies prior

to filing suit in federal court. 42 U.S.C. § 1997e(a); Brown v. Toombs, 139 F.3d 1102, 1104 (6th

Cir. 1998). The prisoner bears the burden of showing that all administrative remedies have been

exhausted by attaching any decision demonstrating the “administrative disposition of his complaint.”

Brown, 139 F.3d at 1104. The prisoner must demonstrate that he has exhausted the administrative

remedies with respect to each individual he intends to sue. Thomas v. Woolum, 337 F.3d 720, 735

(6th Cir. 2003); Burton v. Jones, 321 F.3d 569, 574 (6th Cir. 2003).

       The exact statutory language of 42 U.S.C. § 1997e(a) states:

       No action shall be brought with respect to prison conditions under section 1983 of
       this title, or any other Federal law, by a prisoner confined in any jail, prison, or other
                                                 -5-
No. 03-2507
Williams v. Overton, et al.

        correctional facility until such administrative remedies as are available are
        exhausted.

        Until fairly recently, there had been a lack of clear consensus on whether the language of 42

U.S.C. § 1997e(a) compels total exhaustion. Recently, however, this court “definitively answer[ed]”

the question of whether a prisoner’s complaint containing both exhausted and unexhausted claims

must be dismissed under the PLRA in the affirmative. See Jones Bey v. Johnson, 407 F.3d 801, 805

(6th Cir. 2005). Pursuant to this circuit’s opinion in Jones Bey, it is now clear that total exhaustion

is required in order for a prisoner to bring a civil rights action in this court. Id. at 809.

        Williams has failed to satisfy the requirement of total exhaustion under the PLRA, and thus,

the district court’s judgment must be affirmed. Williams did file a grievance based on the denial of

medical treatment, and he appealed the grievance through Steps II and III of the grievance process,

thus pursuing the claim through all stages of the process. However, the grievance failed to

specifically name any of the appellees that Williams has named in his complaint. Because Williams

has failed to exhaust his claims with respect to individual appellees, his complaint must be dismissed

under the PLRA. See Burton, 321 F.3d at 574 (“[A] prisoner must administratively exhaust his or

her claim as to each defendant associated with the claim.”).

        With respect to Williams’ accommodation claim, Williams filed a grievance against specific

individuals and appealed the grievance through Steps II and III of the process. Thus, it appears that

Williams exhausted his administrative remedies on the accommodation claim, a conclusion not

contested by the defendants-appellees. Despite Williams’ apparent exhaustion of this issue,

however, Jones Bey requires that the entire action be dismissed due to Williams’ failure to exhaust

his medical claims. See Jones Bey, 407 F.3d at 807.
                                                  -6-
No. 03-2507
Williams v. Overton, et al.

                                               III.

       For the foregoing reasons, we affirm the judgment of the district court.




                                              -7-